Title: James Madison to David Hosack, 28 May 1829
From: Madison, James
To: Hosack, David


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 May 28. 1829
                            
                        
                        
                        The copy of your "Memoir of De Witt Clinton" which I owe to your politeness, found me under the influence of
                            an oppressive indisposition, from which I apprehend a slow recovery. In this feeble state of my health, at my advanced
                            Age, and with arrears of pressing claims on my attention, it is uncertain at least when I shall be able to give the memoir
                            such a perusal as would be agreeable to me. In the mean time, the pledges heretofore given from your pen, justify me, in
                            tendering my thanks in advance for the opportunity for it, afforded me; and in my confide[nt] anticipation, that the work
                            will prove a monument alike honorable, to its object and its author.
                        Permit me Sir, on this occasion to express the particular esteem, I have long been led to entertain for the
                            Endowments, intellectual & ornamental, which distinguish your character; and to join in the public tribute which
                            the use you have made of them, must always command
                        
                        
                            
                                James Madison
                            
                        
                    